DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 14-15 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	As stated in the last office action, besides La and Sr as the guest atoms, the instant specification provides no description nor guidance to determine which elements, other than La and Sr, that can be suitable as the guest atom for the carbon-based clathrate compound of the cubic bipartite sodalite (type VII clathrate) structure (instant claim 14) or the clathrate lattice of 24 atoms with six 4-sided faces and eight 6-sided faces (instant claim 15) . Other guest atoms are described as “may be” and “calculated to be possible” (page 13, lines 13-17) are vague and purely hypothetical. As shown in the prior art references of record, the existence of one carbon-based clathrate compound with a particular guest atom cannot be extrapolated to successfully synthesize a new carbon-based clathrate compound by substituting the guest atom with a different element. See Babizhetskyy et al., Crystal structure of lanthanum borocarbide, LasB4Cs-x (x=0.15), Z. Kristallogr. NCS 218 (2003) 417-418, Zeng et al., “Li-Filled, B-Substituted Carbon Clathrates’, J. Am. Chem. Soc. 2015, 137, 12639-12652.  
	In conclusion, the specification does not provide an practically enabling description on how to successfully synthesize (1) a carbon-based clathrate compound with structures as defined in claims 14 and 15 with a guest atom other than La or Sr.  

Applicant did not respond to the ground of rejection discussed above which was raised in the last office action (paragraphs 3.2 and 3.3 of the office action).  Therefore, it is assumed that Applicant agrees with the Examiner’s position on this issue.  Accordingly, the claims should be amended to include either La or Sr or both as the guest atom in order to obviate this rejection.  

Allowable Subject Matter
Claims 1-11 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 1-11, known Lanthanum borocarbide are La5B2C5(BC)x (5.6                                
                                    ≤
                                
                            x                                
                                    ≤
                                
                            8.8), La4B3C12, La4B5C18, and La5B5C5-x (x=0.15). However, LaB3C3 is not known to have been synthesized successfully.  With regards to claim 16, the carbon-based clathrate compound comprising B-C host cage structure and La as guest atom having a cubic bipartite sodalite (Type VII clathrate) structure as defined in the claim has not been known.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 1, 2022